Judgment, Supreme Court, New York County (Harold Rothwax, J., on denial of speedy trial *755motion; Peter J. McQuillan, J., at suppression hearing; Edwin J. Torres, J., at trial and sentence), rendered April 18, 1984, convicting defendant of robbery in the first degree and two counts of robbery in the second degree and sentencing him, as a persistent violent felony offender, to three concurrent indeterminate terms of imprisonment of 25 years to life, unanimously affirmed.
This appeal was held in abeyance to allow further proceedings in the trial court concerning speedy trial motions made by defendant and codefendant Rudolph Garvin. At the hearing conducted on November 29, 1989 (Harold Rothwax, J.), counsel for both defendants indicated that upon review of the minutes of all court appearances, they were satisfied they could not show that their clients’ rights to a speedy trial were violated. Codefendant Garvin withdrew his motion to dismiss. Based on the concessions of counsel, the Supreme Court denied defendant’s motion.
In view of counsel’s concession, the motion to dismiss was properly denied. Nor does the record support defendant’s pro se contention that the indictment should have been dismissed for failure to afford him an opportunity to testify before the Grand Jury. There is no indication that defendant ever served written notice, before indictment, of his desire to testify. Therefore, his motion to dismiss the indictment was properly denied (People v Saldana, 161 AD2d 441). In light of defendant’s failure to indicate his desire to testify, counsel was not ineffective for failing to move to dismiss the indictment on this ground.
We have considered the remaining contentions raised by defense counsel in the main brief and by defendant in his pro se brief, supplemental brief and addendum to his supplemental brief and find them to be without merit. Concur—Sullivan, J. P., Asch, Milonas and Rosenberger, JJ.